Fourth Court of Appeals
                                San Antonio, Texas
                                    November 22, 2016

                                   No. 04-15-00729-CV

CITY OF RIO GRANDE CITY, TEXAS, and Joel Villarreal, Herman R. Garza III, Arcadio J.
          Salinas III, Rey Ramirez, and Dave Jones in their Official Capacities,
                                       Appellants

                                             v.

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-15-604
                        Honorable Migdalia Lopez, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

       The court has considered the appellants’ motion for en banc reconsideration, and the
motion is DENIED.

                                                  _________________________________
                                                  Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court